 Phone (919) 645-1700                                                                                    Peter A Moore, Jr.,
 Fax (919) 645-1750                        United States District Court                                       Clerk of Court

                                               Office of the Clerk
                                                       PO Box25670
                                                     Raleigh, NC 27611


                                                      January 21 , 2021

Xavier Milton Earquhart 33867-057
FCI Williamsburg
Federal Correctional Institution
POBox340
Salters, South Carolina 29590-0340

         RE:       USA v. Xavier Milton Earquhart           5:17-CR-134-BR-1

Dear Mr. Earquhart:
        The court is in receipt of your recent letter in the above-referenced matter. Please note that if you wish to obtain
copies from your Attorney of Record, Rosemary Godwin of the Office of the Federal Public Defender, you will have to
write her directly. The Clerk's Office is not a courier for copy requests to other organizations.

        The docket sheet you are requesting is thirty-five pages long (35 pgs.) and comes to a total of $17.50 based on
the Judicial Conference Rate of $0.50 per page. Please make your check or money order in the amount of $11...S!l, made
payable to: Clerk, U.S. District Court, and mail it to the address below:

                   Attention: Copy Request System
                   United States Clerk' s Office
                   PO Box 25670
                   Raleigh, NC 27611

Please be sure to include your name, case number, documents you are requesting, and the address where you
would like the copies sent.

        You have additionally requested a copy of your Presentence Investigation Report. That is a SEALED document
and the Clerk' s Office cannot release a copy to you without a signed Order from the Court.

     Your request for a copy of a TEXT ORDER cannot be fulfilled. There is not a document attached to a TEXT
ORDER; therefore, this office cannot complete this request.

         If this office can be of further assistance to you, please.do not ~esitate to contact us.
